Citation Nr: 1224847	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-33 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of service connection for a pulmonary disorder, claimed as chronic obstructive pulmonary disease and bronchitis.  

2.  Whether there is new and material evidence to reopen a claim of service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), claimed as a depressive disorder, dysthymic disorder, and mental health condition.  

3.  Whether there is new and material evidence to reopen a claim of service connection for rheumatoid arthritis.

4.  Whether there is new and material evidence to reopen a claim of service connection for osteoarthritis of an area other than the spine or knees (osteoarthritis).    

5.  Whether there is new and material evidence to reopen a claim of service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a lumbar spine disorder.  

7.  Entitlement to service connection for insomnia.  

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for hypertension.  

10.  Entitlement to service connection for cataracts.

11.  Entitlement to service connection for a kidney disorder, claimed as cysts and left renal calculus.

12.  Entitlement to service connection for a prostate disorder, claimed as prostatitis.  

13.  Entitlement to service connection for erectile dysfunction.  

14.  Entitlement to service connection for a skin disorder, claimed as tinea corpus, oily skin with blackheads, and skin tags.  

15.  Entitlement to service connection for traumatic brain injury (TBI).  

16.  Entitlement to service connection for a liver disorder, claimed as liver cyst.  

17.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastrointestinal reflux disease (GERD). 

18.  Entitlement to a rating greater than 70 percent for PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to January 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A hearing before the undersigned Acting Veterans Law Judge was held at the RO in February 2011.  The hearing transcript has been associated with the claims file.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

With regard to the application to reopen the claim of service connection for osteoarthritis, in light of the final decisions regarding service connection for spine and knee disorders and the lack of an indication from the Veteran that he was specifically referring to the knees or spine in making this claim, the Board has recharacterized the issue of service connection for osteoarthritis to explicitly limit it to areas other than the spine and knees. 




FINDINGS OF FACT

1.  Claims of service connection for a pulmonary disorder, for an acquired psychiatric disability, other than PTSD, rheumatoid arthritis, and for osteoarthritis were denied by a November 2005 rating decision.  While evidence was received within a year of the November 2005 rating decision, the evidence is not considered to be both new and material, and the denial therefore became final.  Evidence presented since the November 2005 decision does not raise a reasonable possibility of substantiating the claim of service connection for a pulmonary disorder, a psychiatric disorder, rheumatoid arthritis, or osteoarthritis.

2.  The Veteran's claim for service connection for a lower back disability was denied by a March 1972 Board decision.  Evidence presented since that decision relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  The Veteran was noted to have a disability of the lumbosacral spine on his enlistment physical; but it has not been shown that this pre-existing spinal disorder was aggravated by the Veteran's military service; and no current back disability has been shown to have either began during or have otherwise been caused by the Veteran's military service.  

4.  Insomnia is not a service-connectable disorder, but rather is considered to be a symptom for VA purposes.

5.  Chronic sleep apnea did not onset in service and is not causally related to service.  

6.  Hypertension did not onset in service, or within a year of service, and has not been shown to be causally related to either the Veteran's military service or to a service connected disability, to include PTSD.  

7.  The competent evidence does not establish that the Veteran has been diagnosed with cataracts.  

8.  A chronic kidney disorder did not onset in service or within a year of service, and one has not been casually related to service.  

9.  A prostate disorder did not onset in service or within a year of service, and one has not been casually related to service.  

10.  Erectile dysfunction did not onset in service, it has not been causally related to the Veteran's military service, and is has not been shown to be secondary to medication that has been prescribed to treat the Veteran's service-connected PTSD.  

11.  A skin disorder did not onset in service and is not causally related to service.  

12.  The evidence of record does not establish that the Veteran experienced a TBI in service, or if he did, that any chronic residuals have resulted.

13.  A liver disorder did not onset in service and is not causally related to service.  

14.  A gastrointestinal disorder did not onset in service and is not causally related to service.  

15.  The Veteran is not totally socially and occupationally impaired as a result of his service connected PTSD.


CONCLUSIONS OF LAW

1.  The November 2005 RO decision denying the claims of service connection for a pulmonary disorder, psychiatric disorder, rheumatoid arthritis, and osteoarthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2005).

2.  New and material evidence has not been presented that is sufficient to reopen the claims of service connection for a pulmonary disorder, for an acquired psychiatric disability, other than PTSD, for rheumatoid arthritis, and for osteoarthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The March 1972 Board decision denying service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 4004(b) (West 1970); 38 C.F.R. §§ 3.156(b), 19.104 (1972).

4.  New and material evidence sufficient to reopen the claim of service connection for a lumbar spine disorder has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2011).

6.  The criteria for service connection for insomnia have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. § 1110 (West 2002) 38 C.F.R. § 3.303 (2011).

8. The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 1112 (West 2002) 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

9.  The criteria for service connection for cataracts have not been met.  
38 U.S.C.A. § 1110 (West 2002) 38 C.F.R. § 3.303 (2011).

10.  The criteria for service connection for a kidney disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

11.  The criteria for service connection for a prostate disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

12.  The criteria for service connection for erectile dysfunction have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

13. The criteria for service connection for a skin disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

14. The criteria for service connection for TBI have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

15. The criteria for service connection for a liver disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002) 38 C.F.R. § 3.303 (2011).

16.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

17.  The criteria for a rating in excess of 70 percent disability rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applications to Reopen

The Veteran has perfected the appeal of several issues which have previously been denied by decisions of the RO or the Board, including for a lumbar spine disorder, for a pulmonary disorder, for a psychiatric disorder, for rheumatoid arthritis, and for osteoarthritis.  Those denials are now final.  38 U.S.C.A. §§ 4004(b), 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 19.104, 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

However, the Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).
  
In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement, but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

The issues will be discussed individually below.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

As an initial point, the claims of service connection for a pulmonary disorder, for a psychiatric disorder, for rheumatoid arthritis, and for osteoarthritis were all denied by a November 2005 rating decision.  The Veteran did not file a notice of disagreement within a year.  Additionally, while some evidence was added to the file in the year following the rating decision, including Social Security Administration (SSA) records and several statements from the Veteran, the evidence was at best cumulative of the evidence that was already of record at the time of the November 2005 rating decision.  As such, this additional evidence does not prevent the claims from becoming final with regard to any of those four claimed disabilities.  See 38 C.F.R. § 3.156 (b).

Pulmonary Disorder

Service connection for a pulmonary disorder was previously denied because although the evidence reflected treatment for acute bronchitis in service and post-service treatment for COPD, the competent and probative evidence did not suggest that the post-service COPD was incurred in or caused by service, to include as secondary to bronchitis.   

Evidence associated with the record in conjunction with the application to reopen includes treatment records and statements and testimony from the Veteran, to include histories that his pulmonary disorder is secondary to in-service radiation and/or Agent Orange exposure.  However, final denial on one theory is a final denial on all theories.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  Thus, while the Veteran provided a different theory for why service connection should be granted, it is presumed that such a theory was considered in the previous adjudication.  Therefore, new and material evidence, beyond merely asserting a new theory of entitlement, is still needed.  Here, the evidence submitted since the last prior denial is "new," in that it was not previously seen, but it is not material because it fails to cure the defect presented by the previous decision, namely the lack of competent evidence that the Veteran has a pulmonary disorder which onset in service or is causally related to service.  The new evidence does not suggest that the Veteran has been diagnosed with a disorder which is presumed to have resulted from either Agent Orange or radiation exposure, and it fails to otherwise suggest a link to service, to include through date of onset or causation.  In sum, there is still no competent evidence that the pulmonary disorder is related to service (either through onset or causation).  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.  Essentially, even if the Board reopened the claim, no duty to assist would be triggered.  Thus, the Board finds new and material evidence has not been submitted, and the application to reopen is denied.

Psychiatric Disorder

Service connection for a psychiatric disorder was previously denied because although the evidence reflected treatment for psychiatric disorders, to include depressive disorder and anxiety disorder, the evidence did not suggest that the psychiatric disorder was incurred in or caused by service.  Evidence previously considered included the service medical records, histories of symptoms since service, and treatment records.  

Evidence associated with the record in conjunction with the application to reopen includes additional treatment records and statements and testimony from the Veteran, asserting that he has a psychiatric disorder that is secondary to in-service radiation and/or Agent Orange exposure.  As noted, this new theory still requires new and material evidence.  See Velez, supra.  Although this evidence is "new," in that it was not previously seen, it is not material because it fails to cure the defect presented by the previous decision, namely the lack of competent evidence that the Veteran has a psychiatric disorder, other than PTSD, which onset in service or is causally related to service.  The new evidence does not suggest that the Veteran has been diagnosed with a psychiatric disorder which is presumed to have resulted from either Agent Orange or radiation exposure, and it otherwise fails to suggest a link to service, to include through date of onset or causation.  In sum, there is still no competent evidence that the psychiatric disorder is related to service (either through onset or causation).  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See Shade, supra.  Essentially, even if the Board reopened the claim, no duty to assist would be triggered.  Thus, the Board finds new and material evidence has not been submitted, and the application to reopen is denied.

Rheumatoid Arthritis

Service connection for rheumatoid arthritis was previously denied because although the Veteran reported a history of rheumatoid arthritis, this history was not corroborated by the medical evidence.  That is, the Veteran has never actually been shown to have rheumatoid arthritis.  Evidence associated with the record in conjunction with the application to reopen includes treatment records and statements and testimony from the Veteran.  Although this evidence is "new," in that it was not previously seen, it is not material because it fails to cure the defect presented by the previous decision, namely the lack of competent evidence that the Veteran has rheumatoid arthritis.  Although the newly obtained evidence continues to list rheumatoid arthritis in the Veteran's medical histories, the Board notes that such a notation is cumulative of the previously considered histories which were of record at the time of the prior final decision.  However, just as was the case at that time, no actual diagnosis is of record, and the Veteran has not alleged that such a diagnosis has been rendered since the previous decision.  In sum, there is still no competent evidence that the Veteran has a rheumatoid arthritis, and the recently submitted evidence could not reasonably substantiate the claim if it were reopened.  Thus, the Board finds new and material evidence has not been submitted, and the application to reopen is denied.



Osteoarthritis

Service connection for osteoarthritis was previously denied because there was no medical evidence of osteoarthritis other than that involving the lumbar spine and knees, which have been separately considered.  Evidence associated with the record in conjunction with the application to reopen includes treatment records and statements/testimony from the Veteran.  Although this evidence is "new," in that it was not previously seen, it is not material because it fails to cure the defect presented by the previous decision, namely the lack of competent evidence that the Veteran has osteoarthritis in an area other than the knees or back.  Although the newly obtained evidence reflects histories of arthritis and findings of osteoarthritis of the lumbar spine and knees, the newly obtained evidence reflects no diagnosis involving an area other than the lumbar spine or knees, and the Veteran has not alleged that such a diagnosis has been rendered since the previous decision.  In sum, there is still no competent evidence that the Veteran has osteoarthritis outside of his knees and back, and the recently submitted evidence could not reasonably substantiate the claim if it were reopened.  Thus, the Board finds new and material evidence has not been submitted, and the application to reopen is denied.

Lumbar Spine Disorder

In this case, the Veteran's claim for service connection for a lumbar spine disability was denied by a March 1972 decision, which found that a pre-existing back disability was not aggravated by the Veteran's military service, and that no additional back disability either began during or was otherwise caused by the Veteran's military service. 

In an October 2003 rating decision, the RO determined that while evidence showed a current back condition (namely degenerative disc disease of the lumbar spine), no evidence had been submitted linking the Veteran's back disability to his military service. 

Prior to October 2003, service connection for a lumbar spine disorder had previously been denied because, although the evidence documented in-service treatment and a post-service diagnosis of a lumbar spine disorder, the competent and probative evidence did not suggest that there was a link (either through date of onset or causation) between service and the lumbar spine disorder.  Evidence considered at the time of the previous decisions included service treatment records, examination records and treatment records, which included records of treatment received subsequent to motor vehicle accidents in 1976 and 1999 and an on-the job work injury in 1991.  

It is noted that the Veteran filed a notice of disagreement to the October 2003 rating decision, and a statement of the case was issued in June 2004, which reopened, but denied, the Veteran's claim.  The Veteran then submitted a statement in July 2004 indicating that he was contesting the back strain injury.  This statement is considered to be a substantive appeal, and the Veteran's claim should have been forwarded to the Board.  The Veteran did file another back claim in July 2004, which was eventually perfected to the Board, but even then the October 2003 decision was still on appeal.  As such, the Board will consider whether new and material evidence has been submitted since the last final back denial in March 1972.

As described below, the Board concludes that new and material evidence was in fact submitted, and the Veteran's claim for service connection for a back disability is reopened.

Specifically, evidence received in conjunction with the application to reopen includes a statement written by the Veteran's mother in which she reported that the Veteran had experienced ongoing back pain since service.  See November 2003 statement.  This statement is competent evidence suggestive of continuity of symptomatology, and the Board finds this evidence is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, the existence of a link between service and a low back disorder; and it raises a reasonable possibility of substantiating the claim.  

Having decided that the claim is reopened, the next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has provided the Veteran notice as to the requirements for service connection; both the June 2004 and the June 2009 rating decisions considered the case on the merits; the August 2010 statement of the case explicitly reopened the claim and considered it on the merits; and the Veteran's arguments throughout the instant appeal have been on the merits.  It is concluded, therefore, that there is no prejudice to the Veteran in conducting a de novo review.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  Service connection may also be granted for chronic disorders, such as arthritis and hypertension, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues on appeal.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the record shows that the Veteran has worked in the past as a "nursing assistant."  However, there is no indication that he received any specialized medical education or training in conjunction with this position; thus, the Board finds the Veteran's experience as a nursing assistant, standing alone, does not render him competent to provide opinions that require medical expertise.  See 38 C.F.R. § 3.159(a)(2).  

The Veteran has during the course of his appeal alleged that he was had herbicide exposure while in service, asserting specifically that he was exposed to Agent Orange while in Thailand.  The Veteran's service personnel records confirm that he served in Thailand from December 1968 to December 1969.

VA has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Therefore, when herbicide related claims from Veterans with Thailand service are received, VA is instructed to evaluate the service treatment and service personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where that veteran was stationed.  

The Department of Defense has informed VA that commercial herbicides, rather than tactical herbicides, were used within the confines of Thailand bases to control weeds.  However, these commercial herbicides have been, and continue to be, used on all military bases worldwide; and they, therefore, do not fall under the VA regulations governing exposure to tactical herbicides such as Agent Orange.  

There is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  As such, VA has determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a US Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.  

VA is thus directed that if evidence shows that a veteran performed duties along the military base perimeter, herbicide exposure should be acknowledged on a facts found or direct basis.  However, if the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, further development is required consistent with the Veterans Benefits Adjudication Manual M21-1MR IV.ii.2.C.10.q ("Manual"). 

Here, the Veteran's service treatment records (STRs) and personnel records confirm that he was stationed at U-Tapao Air Force Base (AFB), Thailand, where he served as a firefighter.  However, duties as a firefighter do not, in and of themselves, establish herbicide exposure as they do not establish service on the perimeter of the AFB.  As such, the determination of whether the Veteran was in fact exposed to herbicides requires a direct or facts-found analysis.

In this case, the evidence has not established any such exposure.

The Veteran has both testified and asserted in written statements that he was exposed to Agent Orange while in service.  At his Board hearing in February 2011, the Veteran asserted that he served in both Thailand and Vietnam.  However, when asked when he was in Vietnam, the Veteran suggested he was sent on missions to areas that he thought were Vietnam, but he conceded that he did not really know.  He also believed that he was exposed to herbicides directly in Thailand, asserting that he was sprayed with it from his head down to his feet, and had to go get it washed of at the base hospital.  He stated that as a fireman he had to deal with fuel spills including "Agent Orange fuel spills" and he stated that in the process it got sprayed all over his eyes and hair.  He stated that on another occasion he witnessed a plane dumping what appeared to be fuel or Agent Orange in the ocean.

The Board reviewed the Veteran's service treatment records and while it does appear that the Veteran was splashed with gas in March 1969, the evidence does not in any way suggest that he was sprayed with any tactical herbicide agent.  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, knowledge of what chemical substance has been sprayed requires a greater knowledge than simply being aware that you have been sprayed with something.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; but must be weighed against other evidence of record, including lack of documentary evidence of the incident).

Here, the Veteran's statements have lacked sufficient detail as to how he knew he was being sprayed with Agent Orange to allow them, on their own to establish herbicide exposure.  Such a conclusion is bolstered by the fact that the service treatment record clearly indicated that the Veteran was splashed with "gas."  

Nevertheless, a request was made to the Defense Personnel Records Information Retrieval System, consistent with the Manual, but a response was received that they were unable to verify that the Veteran was exposed to herbicides while stationed in Thailand.  

With regard to the Veteran's assertion that he had service in the Republic of Vietnam, his service personnel records do not support such a claim, and even the Veteran conceded that he did not really know.  While a veteran's testimony alone may be sufficient to establish service in Vietnam; in this case, the Veteran's testimony was uncertain and he was not able to supply any details as to when, why,  or how he was in Vietnam.  It is also noted as will be discussed in conjunction with the Veteran's PTSD claim that he has at times attempted to embellish his claims in order to support his claims for VA disability benefits.  As such, the Board does not find his testimony to be sufficiently credible to establish service in Vietnam.  
  
As such, having reviewed the evidence of record, the Board is satisfied that the weight of evidence is solidly against the conclusion that the Veteran had herbicide exposure while in service.

The Veteran has also asserted that he was exposed to radiation in service, testifying that he believes he was exposed while helping to help put out a fire on a bomber that was fully loaded with bombs.  He felt that when the plane exploded he was exposed to ionizing radiation.  A request was sent to the U.S. Air Force Radiation Dosimetry Laboratory in April 2008, but it was concluded that the Veteran did not have any radiation exposure.  The Board has found no additional evidence to support the Veteran's allegations of radiation exposure, and the evidence of record is solidly against a finding that the Veteran was in fact exposed to radiation while in service.  

Because the Board is convinced that the Veteran was not exposed to either herbicides or to radiation while in service, his claims that are based on such presumptive exposures during service are without merit and are denied.

Lumbar Spine

At his Board hearing in February 2011, the Veteran testified that he first injured his back in service while lifting a lot of potatoes while on KP duty.  He stated that he hurt his back badly enough that he sought treatment from the base hospital.  Where he recalled being told that he had strained his back and being given medication.  He reported hurting his back in service working on a fire truck in Idaho, and asserted that his back had hurt all the time since then.  Later at the hearing he clarified that he hurt his back with the potatoes during basic training in San Antonio, and subsequently hurt it in Idaho.  He acknowledged having filed a workman's compensation claim for his back in the years after service, but asserted that his back problems had pre-dated that injury.

The Veteran's April 1967 entrance examination reflects that clinical evaluation of the spine was abnormal.  The examiner noted that the Veteran had asymptomatic lordosis.  A May 1967 treatment record reflects findings of mild scoliosis and lumbosacral strain after examination and review of X-ray images.  An August 1967 treatment record reflects the Veteran's three day history of low back pain, since striking his back on a door.  Examination revealed a healing abrasion and full range of motion.  The Veteran was assessed with a bruise.  A subsequent August 1967 treatment record reflects the Veteran's history of continued low back pain with lifting.  However, both examination and X-ray images were negative.  The Veteran was assessed with a lumbosacral strain and provided flexion exercises.  A March 1968 treatment record reflects the Veteran's history of mid-thoracic spine pain.  Examination revealed spasm and the Veteran was assessed with muscle strain.  A May 1968 treatment record reflects the Veteran's history of mild left infra-thoracic pain.  Examination revealed slight muscle spasm.  A July 1968 treatment record reveals the same back complaints.  The record notes that the Veteran was moving well.  The impression was "sore back, also questionable scoliosis."  Physical therapy was prescribed, and X-ray images were ordered.  A July 1968 physical therapy record reflects that the Veteran was prescribed one week of hydrotherapy, local massage, and Williams flexion exercises for scoliosis.  The record notes that there was no pain or discomfort with range of motion, and X-ray images were normal except for very minimal scoliosis.  A January 1970 treatment record reflects the Veteran's 45-day history of back pain which was aggravated by lifting.  He denied any injury to the spine.  He also denied any pain down the legs or numbness.  Examination was normal, and X-ray images were normal except for very minimal scoliosis.  A physical therapy record dated the next day indicates that physical therapy was requested for instruction on Williams flexion exercises based on a provisional diagnosis of lumbosacral strain.  The consultation report indicates that the Veteran was provided the instruction, performed the exercises well, and indicated that he would continue the program at home.  The December 1970 separation examination record reflects normal clinical findings for the spine.  It indicates that although the Veteran had been treated for back strain, X-ray images taken two months earlier had been within normal limits, and there were no complaints or sequelae.  

Several months after service, the Veteran filed a claim for service connection for a back disability, and in conjunction with that claim he was provided with a VA examination in March 1971.  The examiner noted the Veteran's history of back complaints, observing the reports of a strained back from lifting in1967 and noting the Veteran's complaints that he had always had some aching and cramps in his back since that time.  The Veteran denied radiation of the pain, but indicated that driving, bending, and lifting aggravated the pain.  However, the examination and X-ray images were normal, and the examiner found no residual evidence of any injury to the lumbar spine.  

A May 1971 VA hospitalization record reflects the Veteran's history of back pain since April 1967 during basic training.  Examination revealed tenderness of the spine.  The Veteran was diagnosed with a lumbosacral strain by history.  A June 1971 statement from a private physician reflects that the Veteran reported pain with bending and lifting and examination revealed increased lordosis of the lumbar spine.  A June 1971 VA hospitalization record reflects the Veteran's history of sharp pain in the midline posterior spine since straining the back lifting a heavy object during basic training.  He indicated that the pain was elicited by lifting or lying on his stomach and resolved without treatment, manipulation, or medication, after approximately one hour.  The Veteran reported that over the previous five months, his back pain had been accompanied with a bilateral sharp flank pain.  

No additional back treatment was shown for several years until February 1976, when the Veteran presented for treatment with a history of pain in the neck and mid and low back which onset a day after a motor vehicle accident.  The Veteran indicated that the back pain did not radiate and was not associated with numbness or tingling in the legs.  He reported that it was aggravated by twisting of the trunk, sitting, or lifting.  He denied any other accidents, injuries, or operations.  After examination, the Veteran was assessed with strain of the dorsal lumbar spine and prescribed medication and physical therapy.  An April 1976 follow-up report indicates that the Veteran continued to improve with therapy and that the Veteran reported only some mild soreness in the low back when lifting.  The record indicates that there was no tenderness or spasm in the spine and that motion was normal without pain.  The report notes that the Veteran was advised to return if there was a recurrence of pain.  A September 1976 treatment record indicates that the Veteran reported continued soreness of the low back, clarifying that the pain recurred when he was driving a cab over the summer and that it had persisted since that time.  He indicated that pain was elicited when he sat or drove too long, or when he lifted.  He also reported another automobile accident in June 1976, at which time he again experienced some lumbosacral tenderness.  He indicated that he was soon completely free of complaints with regard to the accident, however.  Examination revealed some tenderness of the lower back, but no restriction of motion.  The doctor believed that with continuation of the exercise program, the Veteran would become asymptomatic.  See Hundley treatment records.  

Many years later, in February 1991, the Veteran presented for treatment with a complaint of chest pain after injuring himself lifting patients at work.  Examination revealed costochondritis mainly due to his type of work, which involved much lifting, bending, pushing, and pulling.  See Lewis treatment record.  

An April 1999 emergency treatment record reflects the Veteran's history of sustaining injuries to the head, neck, and back from a motor vehicle accident.  He denied radiation, but reported a history of back pain.  He was assessed with musculoskeletal pain from the motor vehicle accident.  See St. Vincent's treatment records.  

A December 2001 VA treatment record reflects the Veteran's history of chronic midline low back pain which was exacerbated by cold and prolonged exercise.  The Veteran also reported a history of scoliosis and multiple medical interventions without significant decrease in symptoms.  After examination, the Veteran was diagnosed with low back pain, scoliosis, and myofascial pain syndrome.  The examiner added that the Veteran had a probable limb length discrepancy.  

A May 2002 VA treatment records reflects the Veteran's history of "long-standing back pain."  The record indicates that the Veteran had increased lumbar lordosis with standing and a limb length discrepancy of 3/8 inch.  

A June 2003 VA treatment record reflects the Veteran's history of injury during military service and again when working as a nursing aide in 1990.  The Veteran explained that in 1990, he was lifting a large patient and felt like "something snapped" in his low back.  He reported that he was subsequently seen by "lots of doctors" and went to rehabilitation and a back program.  June 2003 X-ray imaging revealed no definite focal radiographic abnormalities though there was a question of osteopenia.  September 2003 VA magnetic resonance imaging (MRI) revealed early degenerative disc disease of the lumbar spine.  A December 2003 examination record reflects the Veteran's history of low back pain and injuring his back "several years ago."  See December 2003 Toombs examination record.  

A February 2004 VA treatment record reflects the Veteran's history of constant lower back pain, worse with bending, lifting, or walking for prolonged periods or with using the stairs.  After examination, the Veteran was diagnosed with chronic low back pain with myofascial component.  

The August 2006 VA Agent Orange examination report reflects the Veteran's history of back pain since injuring himself in 1991.  

An April 2009 VA examination record reflects the Veteran's history of first injuring his back while stationed in San Antonio in 1967 during basic training while lifting a sack of potatoes.  He reported that he then reinjured it working on a fire truck while stationed in Idaho.  The examiner noted that the claims file indicated that in August 1967, the Veteran was seen in Idaho for back pain and that examination was negative.  The examiner also noted that the Veteran reported a month-history of back pain in January 1970, that there was no residual disability upon discharge, and that it "had been said that the Veteran had some lordosis and/or scoliosis when he went into service."  Finally, the examiner noted that it was not until September 2003 that an MRI showed early degenerative changes which were minor, without spinal canal stenosis or significant foraminal disease.  After examination and review of the claims file, the examiner diagnosed the Veteran with chronic low back pain with early or mild degenerative disc disease.  The examiner stated that it was his opinion that the current degenerative disc disease was not causally related to the in-service back strain in San Antonio or Idaho.  The examiner stated that the events recorded "in those days are too minor to have caused this amount of change, albeit it mild of a degenerative nature."  The examiner added that he did not believe the events were related because the events were too mild to have led to any changes and the current findings were more that of simple aging changes unrelated to previous events.  

After review of the evidence, the Board finds service connection is not warranted for the following reasons.

First, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A veteran who served during a period of war, as the Veteran here did, is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Here, the Veteran's enlistment physical found his spine to be abnormal, as the examiner noted that he had asymptomatic lordosis.  A May 1967 treatment record reflects findings of mild scoliosis and lumbosacral strain after examination and review of x-ray images.  As such, the presumption of soundness is rebutted as to the issue of scoliosis and lordosis.  The issue then becomes whether such a back condition was aggravated during service.  Here, in July 1968 and in January 1970, x-ray images were normal except for very minimal scoliosis.  Moreover, the December 1970 separation examination record reflects normal clinical findings for the spine.  As such, the Board finds no evidence to show that either pre-existing back condition was aggravated during service; and therefore service connection is not warranted for either scoliosis or lordosis.   

The evidence currently shows that the Veteran has degenerative disc disease in his lumbar spine, and the Board must consider whether such a back disability either began during or was otherwise caused by the Veteran's military service, to include his documented in-service back strains.  However, as described, the probative evidence does not suggest that a chronic lumbar spine disorder onset during service or that the currently diagnosed lumbar spine disorder is causally related to service.  The evidence, namely the service treatment records and Veteran's competent histories, indicates that the Veteran had lumbar spine pain, scoliosis, and strain during service; however, the competent and probative evidence does not suggest that a chronic lumbar spine disorder onset in service or existed continuously since service.  The service treatment records reveal no chronic pathology related to the spine or history of continuous pain or symptoms, and the separation examination record reflects normal clinical findings for the spine and a negative history as to any lumbar spine symptoms, which suggests that the in-service treatment was the result of multiple acute episodes rather than a chronic (or recurrent) condition.  Furthermore, to the extent the in-service findings of scoliosis is evidence of a chronic disorder, the Veteran has not been diagnosed with scoliosis at any time during the appellate period; it is not a current disorder for which service connection can be granted.  Thus, the Board finds the service medical evidence does not suggest the existence of chronic lumbar spine disorder during service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

The Board acknowledges that in 1971, the Veteran asserted that he had recurrent low back pain since service.  Initially, the Board notes that a history of recurrent pain is significantly less probative than a history of continuous or chronic pain (or even a history of pain after the same activities) because, as a lay person, the Veteran is not competent to attribute recurrent pain to a chronic disorder rather than acute episodes.  See 38 C.F.R. § 3.159(a)(2); Layno, supra.  Furthermore, even if the 1971 history were interpreted as a history of continuity of symptomatology, there is still no probative evidence of continuity of symptomatology from service to the present:  although the records contemporaneous with service reflect histories of pain during service and through 1971, the subsequent medical records and statements do not reveal a history from the Veteran of continuous symptoms from 1971 to the present.  Moreover, the objective evidence supplied by the 1971 examination found no residuals of the Veteran's in-service back injuries.  Instead, the record shows a number of post-service back injuries that were sustained in motor vehicle accidents and at work.

Furthermore, prior to the Veteran's November 2011 Board hearing, the evidence consistently reflects the Veteran's histories that the symptoms' dates of onset were after service.  The Board acknowledges that the Veteran reported continuity of symptomatology during and since service at the November 2011 hearing.  However, the Board finds that this history is not credible in light of the previously provided histories, particularly those dating in 1976 and 1991 (indicating recent, rather than long-term, onset of low back pain).  Moreover, at his Agent Orange examination in August 2006, the Veteran informed the medical professional that his chief complaint was lower back pain which he had experienced since 1991 when he injured himself on the job and for which he received workers' compensation.

The Board further acknowledges that the Veteran's mother has indicated that she remembers the Veteran complaining about his back after his return from service; and lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To this extent, the evidence of record supports the mother's statement in that the Veteran filed for service connection for his back shortly after service, and he related complaints of back pain to the examiner at that time.

However, as a lay person, she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's mother is not considered competent (meaning medical qualified) to address the etiology of the Veteran's current back disability; and she is not therefore competent to attribute the complaints to one chronic disorder rather than distinct and acute episodes.  

Moreover, to the extent she is competent to report her recollections of the Veteran's complaints of pain, the Board finds her history of continuity of symptomatology from service to the present is less credible, and thus less probative, than the countervailing evidence of a lapse in symptoms after 1971; as well as the Veteran's own personal acknowledgement that his current back pain had onset in 1991.  Thus, the Board finds that the probative evidence does not suggest the existence of continuous symptoms from service to the present. 

As such, the weight of the evidence is against a finding of continuity of symptomatology.  Therefore, service connection requires a medical opinion linking the Veteran's currently diagnosed back disability with his military service.

The Board acknowledges the Veteran's belief that his current back disability was caused by his military service.  However, while he, as a lay person, is competent to report what comes to him through his senses (i.e. that he is experiencing back pain), he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus between his current back disability and his military service.

VA did obtain a medical opinion of record to address the Veteran's contentions, but as described, the examiner concluded that it was less likely than not that the Veteran's current back disability either began during or was otherwise caused by the Veteran's military service.  This opinion was provided after a full examination, and the examiner was fully apprised of the Veteran's medical history, including his history of back injuries both during and following service. 

As such, the probative evidence does not suggest that there is a causal relationship between the currently diagnosed lumbar spine disorder and service, although it does include a probative opinion against such a relationship.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).   

In this case, the evidence does not document the existence of a chronic lumbar spine disorder until many years after service, notably after the Veteran's multiple back injuries in 1976, 1991, and 1999, which were each of sufficient severity to warrant medical attention, and it does not suggest the existence of continuous symptoms during and since service or a causal relationship between service and the currently diagnosed disorder.  

As described, the lay evidence is insufficient to establish a continuity of back symptomatology between the Veteran's military service and his current back disability, and the medical evidence of record is similarly against a finding that the current back disability is related to the military service.  Thus, the criteria for service connection have not been met, and the Veteran's claim is denied.  

Insomnia

Except in circumstances not applicable here, insomnia is not a condition for which service connection may be granted; rather, it is considered a symptom, and service connection can only be awarded for the underlying malady or condition which is manifested by the insomnia.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In this case, the evidence does not suggest the existence of an underlying sleep disorder manifested by insomnia for which service connection can be granted.  Rather, the evidence indicates that the insomnia is a symptom of the Veteran's psychiatric disorder.  See generally VA treatment records; July 2006 Vet Center assessment.  Thus, in the absence of evidence of a separate underlying service-connectable disorder, service connection is not warranted as it would be considered to be pyramiding, which is precluded by law.  38 C.F.R. § 4.14.  Accordingly, the Veteran's claim for insomnia is denied.  

Sleep Apnea

The service treatment and examination records reflect no findings or histories suggestive of sleep apnea (e.g. snoring or daytime fatigue) while the Veteran was in service, and his December 1970 separation examination reveals normal clinical findings for all systems.  

In February 2002, more than 30 years after separating from service, the Veteran began reporting a history of daytime sleepiness.  See February 2002 VA treatment record.  In November 2002, he and his spouse added that he snored and stopped breathing while sleeping and fell asleep at inappropriate times; they indicated that the symptoms onset in approximately 2000.  See November and December 2002 VA treatment records.  A sleep study was subsequently conducted, which revealed severe obstructive sleep apnea.  See April 2008 VA treatment record.  

After a review of the evidence, the Board finds service connection is not warranted for sleep apnea because the probative evidence does not suggest that sleep apnea onset in service or is causally related to service.  Initially, the Board notes that the probative evidence does not suggest that sleep apnea onset in service.  The service medical records reflect no histories or findings suggestive of sleep apnea, and the first evidence possibly suggestive of sleep apnea dates in 2002, approximately 31 years after separation from service, even the Veteran and his wife indicated that the symptoms of sleep apnea began around 2000.  While passage of time alone is not dispositive, it is a factor that may be weighed.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  In this case, the Board finds the passage of several decades after service and without complaint to be significant, more so in light of the fact that the Veteran was clearly aware of the VA system for a number of years, having initially filed for service connection in the early 1970s, within months of separating from service.  As such, the Board would have expected the Veteran, if he was having problems with sleep in the years following service, to have filed a claim for such a condition.  However, when first presenting for treatment for sleep problems in 2002, the Veteran asserted that the symptoms had only begun in the previous few years; that is, decades removed from service.

Furthermore, although competent to do so, the Veteran has not reported the existence of symptoms suggestive of sleep apnea during service or in the years following service.  To the extent the Veteran's hearing testimony can be interpreted as suggesting that his sleep apnea had begun in service, the Board finds it is less credible, and thus less probative, than the history that he provided in 2002 that his symptoms onset in 2000, as the Veteran's testimony was made in the context of seeking monetary benefits compared to his earlier statements which were made in the context of receiving treatment.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).     

Furthermore, the record does not contain any competent evidence linking the Veteran's currently diagnosed sleep apnea to service.  The Board acknowledges that the Veteran asserts that his sleep apnea is secondary to service, to include his allegation of in-service herbicide and radiation exposure.  However, even assuming the Veteran were exposed to herbicides or radiation, sleep apnea is not a condition that is presumptively linked to either herbicide or radiation exposure.  See 38 C.F.R. §§ 3.307, 3.309, 3.311.  Moreover, as explained above, the record is absent any competent evidence suggesting a link between the sleep apnea and any in-service exposure. 
 
The Board notes that the Veteran has reported that the medical professional who conducted the Agent Orange Registry determined that such a link exists and noted it in his report.  However, such a statement is directly contradicted by the Agent Orange Registry report itself, which makes no such connection.  Additionally, the Board finds the Veteran's history is not credible.  Thus, in the absence of competent evidence linking the sleep apnea to service, to include the reported exposures and the absence of evidence of an in-service onset, the Board finds service connection is not warranted for sleep apnea.  

Hypertension

The service treatment records reflect no histories or findings suggestive of hypertension, and the December 1970 separation physical did not diagnose hypertension.  Moreover, the physical did not make any findings that would be indicative of hypertension, such as an elevated blood pressure reading (blood pressure was 130/80), and the Veteran specifically denied having ever had any high blood pressure on a medical history survey completed in conjunction with the separation physical.  

A February 1971 VA examination record reflects no diagnosis of hypertension, no findings indicative of hypertension, such as an elevated blood pressure reading (blood pressure was 114/70).  The examination report also noted that the Veteran had no history of any cardiovascular or pulmonary disorders.  VA hospitalization records dating in May and June 1971 also reflect no diagnosis of hypertension or findings indicative of hypertension, such as elevated blood pressure readings.  

As such, the evidence of record simply does not show that hypertension development while the Veteran was in service or even within a year of separation.

An April 1999 emergency treatment record reflects an elevated blood pressure reading of 151/95.  The record indicates that the Veteran was being seen for injuries sustained in a motor vehicle accident; yet, even then hypertension was not diagnosed.  

Subsequent treatment records are silent as to histories or findings suggestive of hypertension until April 2002, when the Veteran reported that he had anger which he believed caused elevated blood pressure.  The Veteran did not provide an explanation for why he believed his blood pressure increased with his anger, and contemporaneous treatment records show that he was found to have normal blood pressure at that time and no diagnosis of hypertension was made.  See, e.g., April 2002 VA treatment records.  

A February 2004 VA treatment record reflects the Veteran's history of persistent headaches.  The record indicates that he was provided Atenolol for headaches and blood pressure control.  He was not diagnosed with hypertension at that time.  

A November 2004 VA treatment record reflects the Veteran's history of hypertension and need for a refill of his prescription.  The record notes that the Veteran had been out of medication for four months and that his blood pressure was mildly elevated.  The Veteran was diagnosed with hypertension and provided a medication refill.  Subsequent records reflect findings and treatment for hypertension.  

As such, it is clear that the Veteran currently has hypertension and is prescribed medication to treat it.  However, as noted, service connection requires more than just evidence of a current disability.  Rather, the current disability must be related to a veteran's military service by medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Here, after a review of the evidence, the Board finds service connection is not warranted for hypertension because the probative evidence does not suggest that hypertension onset in service (or within a year of service) or that it is causally related to the Veteran's military service.  

Initially, the Board notes that the probative evidence does not suggest that hypertension onset in service.  The Veteran's service treatment records reflect no histories or findings suggestive of hypertension, and the first evidence indicative of hypertension dates more than 30 years after separation from service.  Maxson, supra.  This is particularly relevant in that blood pressure testing in the years following service also did not show hypertension.

Furthermore, although competent to do so, the Veteran has not reported the existence of blood pressure findings suggestive of hypertension during and since service, and to the extent his hearing testimony can be interpreted as such, the Board finds it is less credible, and thus less probative, than the countervailing evidence, particularly the generally normal blood pressure readings during and after service and the absence of a history or finding of hypertension prior to 2004; combined with the fact that the Veteran specifically denied having ever had hypertension in service at his separation physical.  

Furthermore, the record does not contain any competent evidence linking the Veteran's hypertension to service.  The Board acknowledges the Veteran's assertion that his hypertension is secondary to service, to include reported in-service herbicide and radiation exposure, or to a service connected disability.  However, even assuming the Veteran was exposed to either herbicides or radiation, hypertension is not a condition that is linked to such exposure, and the record is absent any competent evidence suggesting a link between the Veteran's hypertension and any in-service exposure.  

The Board notes that the Veteran has reported that the medical professional who conducted the Agent Orange Registry determined that such a link exists and noted it in his report.  However, once again, such an assertion is directly contradicted by the Agent Orange Registry report itself, and the Board thus finds that the Veteran's history is not credible.  

Finally, the Board acknowledges that the Veteran has suggested that there is a link between his psychiatric disability and his hypertension.  See, e.g., April 2002 VA treatment record.  However, the Veteran provided no basis for such an assertion, to include being told that his blood pressure was elevated during episodes of increased psychiatric symptoms, or medical evidence indicating increased blood pressure readings during periods of increased symptoms, or a medical opinion or article suggestive of a link between hypertension and PTSD.  

Additionally, the Veteran lacks the medical training and expertise to provide such a link.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
 
As such, the Board finds that the evidence does not suggest that the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  

Thus, in the absence of competent evidence linking the hypertension to service, to include the reported exposures and the absence of evidence of an in-service onset or a link (either through causation or aggravation) to a service connected disability, the Board finds service connection is not warranted; and the Veteran's claim is therefore denied.  

Cataracts

At his Board hearing in February 2011, the Veteran testified that he started having cataracts while in service, but he recalled being told that they were not that bad.  However, such a statement is refuted by the absence of any such finding in the service treatment records.  It is true that the Veteran received treatment in March 1969 when gas was splashed in his eye, but a subsequent treatment note indicated that the Veteran was doing well, that his eye looked good, and no indication of cataracts was made.  Moreover, at his separation physical in December 1970, the Veteran's eyes were found to be normal and he demonstrated 20/20 vision in both eyes.  

While the Veteran, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion, as would be required to diagnose cataracts.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion alone is insufficient to establish that his has cataracts.
 
The Board has carefully reviewed the extensive evidence of record, but finds that there is no probative evidence that the Veteran actually has cataracts, or has had cataracts at any point during any part of the appellate period.  The Board acknowledges the Veteran's assertions that he has cataracts, but the Veteran has not indicated why he believes he has cataracts, to include whether he has been told he had cataracts by a doctor; and based on the lack of corroboration by the post-service treatment records of record and the contradiction in the VA ophthalmology findings of record, the Board finds the Veteran's history is not credible, and thus, lacks probative value.  In this case, there is no evidence of the disorder that is claimed by the Veteran as is required for service connection.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, because evidence of a present disability has not been presented, the Board finds service connection for cataracts is not warranted, and the Veteran's claim is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
Kidney Disorder

The service treatment records reflect no findings or histories indicative of a kidney disorder, and the December 1970 separation examination reflects normal clinical findings for all systems.  

A February 1971 VA examination record reflects no histories suggestive of a kidney disorder and normal findings for the genito-urinary system.  May and June 1971 VA hospitalization record reflects the Veteran's history of weight loss since discharge from service approximately 16-18 months earlier.  The June 1971 record also reveals a history of nocturia and a five month history of a bilateral sharp flank pain which accompanied his back pain.  He otherwise denied symptoms, including loss of appetite, cough, fever, malaise, or genitourinary symptoms.  The Veteran was found to have a sterile pyuria, but an intravenous pyelogram was normal, urine culture was negative, and all studies for malabsorption were normal.  A small bowel biopsy showed either an abnormality or a staining artifact.  A repeat small bowel biopsy was recommended but the Veteran left the hospital before it could be performed.  He was diagnosed with weight loss of unknown etiology.   

No treatment for any kidney problems is of record until June 2006 when the Veteran reported a history of urinary incontinence and frequency at times.  He also reported a one-month history of right side pain and indicated that he could not drink caffeine because it made his sides hurt.  He denied hematuria or foul-smelling or cloudy urine but reported that his urine had been a "little brown" lately.  A kidney, ureter, and bladder X-ray was negative, but a chest x-ray revealed a left renal calculus.  See August 2006 Agent Orange Registry report.  An August 2006 VA treatment record reflects the Veteran's negative history as to urinary urgency, frequency, dysuria, or hematuria.  The Veteran was assessed with possible nephrolithiasis and referred to urology, and a stone protocol computerized tomography (CT) scan was ordered.  Subsequent August 2006 VA treatment records reflect a history of urinary frequency and conflicting histories as to urinary urgency.  The records note that the CT scan revealed no evidence of nephrolithiasis or obstructive uropathy; it did reveal a small left renal cyst.  The Veteran was assessed with frequent urination probably secondary to increased fluid intake plus medication effect.  A September 2006 VA treatment record reflects the Veteran's history of hourly nocturia, urgency, and frequency.  The Veteran was assessed with possible nephrolithiasis and probable acute prostatitis.  

A January 2007 VA treatment record reflects the Veteran's reported history of pain in the kidney area that was worse at night, and accompanied nocturia almost every hour.  He indicated that the nocturia had decreased when he was on antibiotics in September 2006.  He denied urinary hesitancy.  The Veteran was assessed with possible nephrolithiasis and probable acute prostatitis.  A March 2007 VA treatment record reflects the Veteran's history of flank pain and nocturia three to four times nightly.  The Veteran was diagnosed with possible nephrolithiasis.  

A July 2007 VA treatment record reflects the Veteran's reported history that his "kidney was bothering him."  He explained that he had had a pain on his right side, which was different from his usual back pain, since the previous night.  He denied dysuria but reported nocturia and prostate pain.  The Veteran was assessed with possible nephrolithiasis and provided a prescription for a possible prostate infection.  A November 2007 VA treatment record reflects the Veteran's history of urinary complaints, including nocturia and frequency, and flank and back pain.  Urinalysis was normal, and the Veteran was assessed with back pain.  

A February 2008 VA treatment record reflects the Veteran's history of bilateral flank pain.  He denied to urinary frequency, urgency, or pain.  He was assessed with possible nephrolithiasis.  A March 2008 ultrasound revealed that the kidneys were normal in size.  There were small bilateral renal cysts but no evidence of renal obstruction.  An April 2008 VA treatment record reflects the Veteran's history that his "kidneys [had] been hurting so bad."  He reported that it was because of Agent Orange exposure.  The record notes that the Veteran's renal functioning "per labs" was within normal limits, so it was unsure what his pain was related to, though it was possibly somatic.  August 2008 VA treatment records reflect history of right flank pain and frequent urination.  Radiographic imaging revealed no stones in the kidneys, ureters, or bladder and no hydronephrosis or hydroureter.  There were renal cysts, which were determined to be benign.  The records note that the Veteran had a family history of polycystic kidney disease.  A September 2008 VA treatment record reflects a diagnosis of polycystic kidney disease.  

April 2009 VA treatment records reflect the Veteran's history of intermittent flank pain.  The records note that at first the history "sounded suspicious for renal colic" but the history was not "entirely clear" and not entirely reliable.  The records indicate that a March 2009 X-ray showed no evidence of renal or ureteral stones.  There were multiple stable lesions within the kidneys, which were likely benign.  The records also reflect the Veteran's history of having a sharp pain the night before the CT stone protocol, which resolved after a while and determinations that the pain may have been from passing a stone.  

After review of the evidence, the Board finds service connection is not warranted for a kidney disorder because the probative evidence does not suggest that a kidney disorder onset in service (or to a degree of 10 percent within a year of service) or is otherwise causally related to service.  

Initially, the Board notes that the probative evidence does not suggest that a kidney disorder onset in service.  The service treatment records reflect no histories or findings suggestive of a kidney disorder, and the first evidence indicative of a kidney disorder dates more than 35 years after separation from service.  Maxson, supra.  Furthermore, although competent to do so, the Veteran has not reported the existence of symptoms suggestive of a kidney disorder during service and continuously since service.  Additionally, to the extent his hearing testimony can be interpreted as such, the Board finds it is less credible, and thus less probative, than the countervailing evidence, particularly the consistently normal findings related to the kidney in 1971 and the absence of a history of chronic symptoms suggestive of a kidney disorder prior to 2006, though the Veteran received treatment throughout that time.  The Board acknowledges that a June 1971 treatment record reflects complaints of nocturia and flank pain, which can be a symptom of a kidney disorder.  However, examination of the Veteran's genitourinary system was normal at that time, suggesting that the cause of the nocturia was not the kidney.  Furthermore, even if the history were interpreted as evidence of a kidney abnormality, based on the absence of another history of nocturia or flank pain for more than three decades until 2006, the Board finds the June 1971 treatment at most suggests the existence of an acute episode rather than a chronic condition.  

Furthermore, the record does not contain any competent evidence even suggesting that the Veteran's diagnosed kidney disorder is in any way related to service.  The Board acknowledges the Veteran's assertion that his kidney disorder is secondary to service, to include reported in-service herbicide and radiation exposure and that VA presumes service connection for certain diseases based on herbicide or radiation exposure.  However, even assuming the Veteran were exposed to herbicides or radiation, the Veteran is not diagnosed with a kidney condition for which service connection is presumed based on said exposure, and the record is otherwise absent any competent evidence suggesting a link between a diagnosed kidney disorder and any in-service exposure.  See 38 C.F.R. § 3.309.  

The Board notes that the Veteran has reported that the medical professional who conducted the Agent Orange Registry determined that such a link exists and noted it in his report.  This history is contradicted by review of the Agent Orange Registry report itself, however, and the Board finds the Veteran's history is therefore not credible.  

Thus, in the absence of competent evidence linking a kidney disorder to service, to include the reported exposures and the absence of evidence of an in-service onset, the Board finds service connection is not warranted.  

Prostate Disorder 

The service treatment records reflect no findings or histories suggestive of a prostate disorder, and the December 1970 separation examination reflects normal clinical findings for the genitourinary system.  

A February 1971 VA examination record reflects normal clinical findings for the genitourinary system.  A May 1971 VA hospitalization record reflects the Veteran's negative history for genitourinary symptoms.  Examination revealed that his prostate was soft and nontender.  A June 1971 VA hospitalization record reflects the Veteran's history of nocturia.  He denied decreased urinary force, dribbling, or recent dysuria.  He did report a history of gonorrhea during service.  Examination of the prostate revealed no enlargement or tenderness.  

In June 2006, the Veteran reported a history of urinary incontinence and frequency.  He was subsequently noted to have a kidney stone.  An August 2006 VA treatment record reflects the Veteran's negative history as to urinary urgency, frequency, dysuria, or hematuria.  Subsequent August 2006 VA treatment records reflect a history of burning with urination and urinary frequency and conflicting histories as to urinary urgency.  He was assessed with frequent urination probably secondary to increased fluid intake plus medication effect.  A September 2006 VA treatment record reflects the Veteran's history of hourly nocturia, urgency, and frequency.  Examination revealed the prostate was "enlarged and smooth" and "tender and boggy."  The Veteran was assessed with probable acute prostatitis.  

A January 2007 VA treatment record reflects the Veteran's history of nocturia almost every hour.  He indicated that the nocturia decreased when he was on antibiotics in September 2006.  He denied any urinary hesitancy.  The Veteran was assessed with probable acute prostatitis.  A March 2007 VA treatment record reflects the Veteran's history of nocturia three to four times nightly.  No disorder pertaining to the prostate was diagnosed.  A July 2007 VA treatment record reflects the Veteran's history of discomfort with his prostate and nocturia.  He indicated that he had pain in his prostate during sex.  Examination of the prostate revealed that it was of normal size and soft and tender to direct palpation.  No diagnosis was rendered, but the Veteran was provided a 30 day prescription for possible prostate infection.  A November 2007 VA treatment record reflects the Veteran's history of urinary complaints, including nocturia and frequency, and flank and back pain.  Urinalysis was normal, and the Veteran was assessed with back pain.  

A February 2008 VA treatment record reflects the Veteran's negative history as to urinary frequency, urgency, or pain.  A June 2008 VA treatment record reflects the Veteran's history of swollen and painful prostate for the previous two days.  He also reported a red area and denied pain or burning with urination.  Upon further questioning, the Veteran indicated that the pain was located in the lower abdomen over the groin area and that it was intermittent.  Examination revealed a nontender prostate and a furuncle over his pubis, and he was assessed with a furuncle.  An August 2008 VA treatment record reflects that examination revealed an enlarged prostate without nodule.  In September 2008, the Veteran was assessed with benign prostatic hypertrophy (BPH).    

After review of the evidence, the Board finds service connection is not warranted for a prostate disorder because the probative evidence does not suggest that a prostate disorder onset in service or is causally related to service.  Initially, the Board notes that the probative evidence does not suggest that a prostate disorder onset in service.  The service medical records reflect no histories or findings suggestive of a prostate disorder, and the first evidence indicative of a prostate disorder dates more than 35 years after separation from service.  See Maxson, supra.  

Furthermore, although competent to do so, the Veteran has not reported the existence of symptoms suggestive of a prostate disorder during and since service, and to the extent his hearing testimony can be interpreted as such, the Board finds it is less credible, and thus less probative, than the countervailing evidence, particularly the consistently normal findings related to the prostate prior to 2006 and the absence of histories suggestive of a prostate disorder prior to 2006 despite the Veteran's receipt of considerable amounts of medical treatment.  The Board acknowledges that a June 1971 treatment record reflects complaints of nocturia, which can be a symptom of a prostate disorder.  However, examination of the prostate was normal at that time, suggesting that the cause of the nocturia was not the prostate.  Furthermore, even if the history were interpreted as evidence of a prostate abnormality, based on the absence of another history of nocturia until 2006, the Board finds the June 1971 treatment record at most suggests the existence of an acute episode rather than a chronic condition.  

Furthermore, the record does not contain any competent evidence even suggesting that a diagnosed prostate disorder might be related to the Veteran's military service.  

The Board acknowledges that the Veteran's assertion that his prostate disorder is secondary to service, to include reported in-service herbicide and radiation exposure and notes that VA does presume service connection for certain diseases based on herbicide or radiation exposure, including prostate cancer.  However, as described above, the Board has concluded that the Veteran was not in fact exposed to either radiation or herbicides in service; and even assuming that his was, he has not been diagnosed with a condition for which service connection is presumed based on said exposure.  

Moreover, the record is absent any competent evidence suggesting a link between a diagnosed prostate disorder and any in-service exposure.  The Board notes that the Veteran has reported that the medical professional who conducted the Agent Orange Registry determined that such a link exists and noted it in his report.  However, such an assertion is directly contradicted by the Agent Orange Registry report itself, and the Board therefore finds the Veteran's history is not credible.  

Thus, in the absence of competent evidence linking a prostate disorder to service, to include the reported exposures and the absence of evidence of an in-service onset, the Board finds service connection is not warranted.  

Erectile Dysfunction

In December 2009, the Veteran indicated that he was seeking service connection for sexual problems/loss of a creative organ.  He asserted that the problem was secondary to Agent Orange and radiation exposure.  As concluded above, however, the evidence of record does not establish that the Veteran was exposed to either herbicides or radiation during service.  The Board will look to see whether sexual dysfunction is otherwise shown to have been caused by the Veteran's service.

Service treatment records reflect no findings or histories suggestive of erectile dysfunction, and the Veteran's December 1970 separation examination reflects normal clinical findings for the genitourinary system and a finding that the Veteran had recovered from gonorrhea without sequelae. 

A February 1971 VA examination record reflects normal clinical findings for the genitourinary system.  A May 1971 VA hospitalization record reflects the Veteran's negative history as to any genitourinary symptoms.  Examination revealed no abnormal findings related to the genitalia.  A June 1971 VA hospitalization record reflects findings of normal adult male genitalia.  

It is unclear when the Veteran contends that he began experiencing sexual problems, but it is clear that it was a number of years after service.

A September 2002 VA treatment record reflects the Veteran's history that he stopped taking Paxil due to sexual side effects.  However, the record indicates that the Veteran was provided a different prescription, and there is no suggestion that the revised medical regiment continued to cause problems.  As such, this temporary medicinal side effect is not considered to represent a chronic disability.

A July 2005 VA treatment record reflects the Veteran's reported history that he could not develop an erection, and he indicated that he believed that it was due to the medications he was taking.  However, no finding was made in response to this history, and there was no suggestion that the erectile dysfunction was secondary to his military service, to a service connected disability, or to medication prescribed to treat a service connected disability.  The Board acknowledges that the record reflects an assessment of adverse effects of medication (Atenolol), but this assessment was referring to chest pain, rather than to sexual dysfunction.  Thus, the Board finds the assessment is not a finding of erectile dysfunction due to medication.  

After review of the evidence, the Board finds service connection is not warranted for erectile dysfunction or other sexual problems because the probative evidence does not suggest it onset in service or is causally related to service.  Initially, the Board notes that the probative evidence does not suggest that erectile dysfunction onset in service.  The service medical records reflect no histories or findings suggestive of erectile dysfunction, and the first evidence indicative of a prostate disorder dates more than 31 years after separation from service.  Maxson, supra.  Furthermore, the Veteran while competent to identify erectile dysfunction, he is not medically qualified to determine the etiology of his erectile dysfunction.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   Moreover, the record does not contain any competent evidence which even suggests that the Veteran has erectile dysfunction as a result of his military service or any disability incurred therein.  

The Board acknowledges the Veteran's assertion that his erectile dysfunction is secondary to service, to include reported in-service herbicide and radiation exposure and that VA presumes service connection for certain diseases based on herbicide or radiation exposure.  However, even assuming the Veteran were exposed to herbicides or radiation, erectile dysfunction is not a condition for which service connection is presumed based on said exposure, and the record is absent any competent evidence suggesting a link between erectile dysfunction and any in-service exposure.  The Board notes that the Veteran has reported that the medical professional who conducted the Agent Orange Registry determined that such a link exists and noted it in his report.  This history is contradicted by review of the Agent Orange Registry report, however, and the Board finds the Veteran's history is not credible.  

The evidence also does not suggest that the erectile dysfunction is secondary to a service-connected disability.  The Board acknowledges that the Veteran has reported that his erectile dysfunction is the result of medication.  The Veteran provided no explanation for this belief, however, to include being told that one of the medications prescribed for PTSD can result in erectile dysfunction, and in the absence of such an explanation or a medical finding or article suggestive of a link between the erectile dysfunction and the medications prescribed for the service-connected PTSD, the Board finds the evidence does not suggest that the Veteran's erectile dysfunction was caused or aggravated by a service-connected disability.  

Thus, in the absence of competent evidence linking the erectile dysfunction to service, to include the reported exposures and the absence of evidence of an in-service onset, or a service-connected disability, the Board finds service connection is not warranted.  




Skin Disorder

At his hearing, the Veteran was asked when he was first diagnosed with tinea corporis, which was then explained to him was in reference to his claim for a fungus of the chest and belly.  The Veteran related it to the time he had a jaw operation at VA.  He acknowledged that the onset had occurred a number of years after service, but he expressed that it was his belief that his skin condition was secondary to herbicide exposure while in the Air Force.  Later in the hearing the Veteran suggested that the condition had begun within a year of service, but was not that bad.  He was then asked when he first sought treatment for it, but he replied that he could not remember.  The Veteran denied that any doctor had ever told him that his skin condition was related to herbicide exposure.  

At his hearing, the Veteran agreed to get a statement from his doctor linking his skin condition to his time in service, but no such opinion has ever been submitted.

Turning to the evidence of record, the service treatment records reflect no findings or histories suggestive of a skin disorder, and the Veteran's December 1970 separation examination reflects normal clinical findings for the skin. 

Following service, a February 1971 VA examination continued not to show any skin condition, as the examination report found no abnormal findings for the skin; rather, the Veteran's skin was noted to be warm and moist with good turgor.  A June 1971 VA hospitalization record reflects findings of no scalp lesions or deformity and clear skin.  

No treatment records are of record for a number of years thereafter describing any skin condition. 

An August 2006 VA Agent Orange Registry examination record contains a finding that the Veteran's skin was essentially normal with "multiple nevi and a few skin tags."  No skin disorder was diagnosed.  A February 2008 VA treatment record also reflects a finding of multiple moles.  A January 2009 VA treatment record reflects the Veteran's three day history of an itchy rash on his chest, shoulders, and neck.  After examination, the Veteran was assessed with tinea corporis and provided hydrocortisone and a month supply of cream.  A November 2009 VA treatment record reflects the Veteran's reported history of an "area on his abdomen of agent orange that [was] giving him problems."  Examination revealed an "extremely small red dot" on the abdomen.  No diagnosis was rendered, and again, the mere assertion of herbicide exposure in a treatment record does not actually establish that exposure occurred, and as discussed above, the evidence of record does not establish that the Veteran was actually exposed to herbicides during service.  Moreover, as noted, the treatment and examination records reflect no history and normal clinical findings for the skin at separation and for many years thereafter.  

After review of the evidence, the Board finds service connection is not warranted for a skin disorder, diagnosed as tinea corporis, because the probative evidence does not suggest that a skin disorder either onset in service or is otherwise causally related to the Veteran's military service.  Initially, the probative evidence does not suggest that a skin disorder onset in service, as the service medical records reflect no histories or findings suggestive of a skin disorder, and the first evidence indicative of a skin disorder dates more than 38 years after separation from service.  Maxson, supra.  Again, while a lengthy period without medical complaints about a condition is not dispositive, it is a factor that can be considered, and in this case it provides compelling evidence against the credibility of the Veteran's testimony that he had skin problems shortly after service. 

The Board acknowledges that the Veteran is considered competent to describe the onset and recurrence of skin disease symptoms as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, although competent to do so, the Veteran has not credibly reported the existence of symptoms suggestive of a skin disorder either during service or in the years following service.  As recounted above, the Veteran's hearing testimony was disjointed, shaky and internally inconsistent.  The Board acknowledges the difficulty recalling events which occurred many decades earlier, but the fact remains that the Veteran's recollection of the timeline for the initial onset of a skin problem was not sufficiently clear to establish when his skin condition actually started.  Here, records at separation and thereafter fail to document any skin condition, and witness testimony does not automatically carry greater weight than documents.  See United States v. U.S. Gypsum Co., 333 U.S. 364, 396, 68 S.Ct. 525, 92 L.Ed. 746 (1948) (giving little weight to testimony in conflict with contemporaneous documents).  Thus, to the extent the Veteran's hearing testimony and lay statements can be interpreted to imply that his skin condition arose within a year of service, they are found to be less credible, and thus less probative, than the countervailing evidence, particularly the absence of a diagnosis of a skin disorder and the consistently normal findings related to the skin prior to 2009.   

Furthermore, the record does not contain any competent evidence linking a diagnosed skin disorder to service.  The Board acknowledges the Veteran's assertion that his skin disorder is secondary to service, to include reported in-service herbicide and radiation exposure and that VA presumes service connection for certain diseases based on herbicide or radiation exposure.  However, even assuming the Veteran were exposed to herbicides or radiation, he has not been diagnosed with a skin condition for which service connection is presumed based on either type of exposure, and the record is absent any competent evidence suggesting a link between a diagnosed skin disorder and any in-service exposure.  

The Board notes that the Veteran reported that the medical professional who conducted the Agent Orange Registry determined that such a link exists and noted it in his report.  However, such an assertion is directly contradicted by the Agent Orange Registry report itself, which contained no such finding.  As such, the Board finds the Veteran's assertion not credible.  

Thus, in the absence of competent evidence linking a skin disorder to service, to include the reported exposures therein and the absence of evidence of an in-service onset, the Board finds service connection is not warranted.  

TBI

At his Board hearing in February 2011, the Veteran asserted that he had experienced a TBI in July 1969 when a plane blew up within a close proximity to him.  He stated that when he woke up after the blast he did not remember anything.  He was asked if he received any treatment following the incident, but he denied having sought any treatment while in service.  Rather, he reported seeking treatment many years later through VA and eventually being diagnosed with TBI.

The service treatment records reflect no histories or findings indicative of a TBI or of a head injury of any kind.  The Veteran's service treatment records do not reflect any complaints of symptoms that might be associated with a head injury, and the Veteran's December 1970 separation examination record reflects normal clinical findings for the neurologic system and no history suggestive of a TBI or prior head injury.  

Similarly, at his February 1971 VA examination, no history suggestive of a TBI or residual thereof was found and the examination report notes that the Veteran's nervous system was found to be intact.  A May 1971 VA hospitalization record also reflects a negative history as to prior injury, and an evaluation found the Veteran's neurological system to be within normal limits.  A June 1971 VA hospitalization record also reflects no "neuro-psych" histories and normal clinical findings for the neurological system.  When asked about prior injuries, the Veteran only reported a history of back strain during service.  

In February 1976, the Veteran presented for treatment after a motor vehicle accident, reporting that, "upon impact, [he] was jarred about in the car and developed a headache shortly thereafter."  He reported that the next day he awoke with pain in the mid, low back and neck and persistent headache.  He denied any other accidents, injuries, or operations.  After examination, the Veteran was assessed with strain of the dorsal lumbar spine and cervical spine and prescribed medication and physical therapy.  

In April 1999, the Veteran presented for treatment with a history of upper back and neck pain and dizziness after a motor vehicle accident.  The Veteran denied a loss of consciousness but reported that the back of his head hit the seat.  After the examination, he was assessed with "mva [motor vehicle accident], musculoskeletal pain."  

In January 2002, more than 30 years removed from service, and after several motor vehicle accidents, the Veteran first reported that during service, an airplane blew up, knocking him from under a fire truck, which he had been using for cover, causing him to land on his back and hit his head.  He reported that his memory of the event was not good.  See January 2002 stressor statement.  See also September 2003 stressor statement.  

In November 2004, the Veteran reported the initial history of being "knocked out for several minutes" as a result of the explosion.  See November 2004 VA examination record.  

A December 2007 VA treatment record reflects the Veteran's history that he was concerned that he had a TBI because he was close to a plane that exploded.  He reported that he was unconscious for five to ten minutes and subsequently had a period of amnesia.  He added that, shortly thereafter, he was bothered by headaches, nightmares, and flashbacks, and went into a "deep depression."  However, as noted, the Veteran's service treatment records themselves do not actually reveal any findings of headaches or nightmares.     

A January 2008 VA TBI consultation reflects the Veteran's history of being exposed to an explosion approximately 50 feet away.  The Veteran reported passing out for two minutes and denied any injury besides small bruises.  After examination and discussion, the Veteran was diagnosed with PTSD and post-concussion syndrome.  An August 2008 VA treatment record reflects the Veteran's history of trauma to his head during service.  He reported that he was worked up with CT scans and MRIs and was diagnosed with TBI and told he had had several strokes.  The examiner noted that a MRI showed evidence of mild chronic small vessel ischemic changes and that the TBI clinic had diagnosed the Veteran with PTSD and post-concussion syndrome.  

A May 2009 VA examination record reflects the Veteran's history of symptoms including headaches, sleep impairment, lack of balance, and occasional dizziness.  The Veteran reported that during service, he was exposed to an explosion, which resulted in a loss of consciousness or "passing out."  He reported that he was out anywhere from a few seconds to 10 minutes and indicated that he was not sure it was related directly to the blast.  He indicated that he really could not remember too much about the event.  He denied being evacuated from the area after the explosion, stating that he continued to work thereafter.  Moreover, he denied ever being placed on light duty, asserting that he only had a few scratches and bruises but nothing to see the doctor about, and denying any penetrating head injury.  The examiner noted that this history was the basis of the post-concussion syndrome of record.  After examination and review of the record, the examiner reported that he could find no evidence of TBI.  The examiner stated that the Veteran did have a reaction to a blast exposure, but it was of non-TBI etiology.  The examiner stated that the headache and memory problems were most likely associated with his PTSD.  The examiner added that the Veteran's clinical picture developed in recent years, which was not compatible with TBI.  The examiner explained that TBI-caused symptoms would have onset in 1969 and not recently.  In sum, the examiner found that the Veteran did not have TBI causally related to the incident in service.  

After review of the evidence, the Board finds service connection is not warranted because the weight of the probative evidence is against a finding that the Veteran experiences residuals of a TBI.  Specifically, the medical evidence reflects no findings of a TBI, and a VA examiner specifically determined that the Veteran did not have any residuals of a TBI.  The Board finds this opinion is highly probative as it is based on a detailed rationale and it is consistent with the evidence of record, to include the Veteran's negative histories as to head wound in service or cognitive symptoms during and since service.  The Board acknowledges that the Veteran has been diagnosed with post-concussion syndrome.  The diagnosis of post-concussion syndrome was based solely on the Veteran's history, however, and based on the lack of review of the claims file and the absence of a detailed rationale for the diagnosis, the Board finds it is less probative than the VA examiner's finding of no TBI/post-concussion syndrome.  See Nieves-Rodriguez, supra.  

The Board acknowledges that the Veteran reports hitting his head and losing consciousness in service.  Although the Veteran is competent to report injuring his head during service, he is not competent to diagnose himself with a TBI.  

The Veteran is considered to be competent to report symptoms he experiences, but while he did have a TBI examination, the examiner did not find that the Veteran was actually experiencing any TBI residuals.

Moreover, the service records document no findings or histories suggestive of traumatic brain injury-- in fact, the evidence consistently reflects findings of normal orientation and neurological function and negative histories as to any neurological symptoms contemporaneous with and subsequent to service-and based on the absence of such findings/histories in service, the absence of a post-service assessment of TBI, and the evidence of post-service injuries to the head (i.e. the motor vehicle accidents), service connection is not warranted.  

Liver Disorder

At his Board hearing, the Veteran testified that the medication he was taking for his PTSD caused his liver and kidneys to hurt.  However, in earlier written statements, the Veteran asserted that the cysts on his liver were caused by his military service, to include as secondary to herbicide and/or radiation exposure.  As such, the Board will consider all theories of entitlement.

The service treatment records reflect no findings or histories that are indicative of a liver disorder, such as jaundice or a distended abdomen, and the Veteran's December 1970 separation examination reflects normal clinical findings for all systems.  

A February 1971 VA examination report reflects no histories suggestive of a liver disorder and no abnormal findings for the digestive, genitor-urinary, and endocrine systems.  May and June 1971 VA hospitalization records also reflect no history that is in any way suggestive of a liver disorder; and an examination specifically found that the liver was not palpable.  

A June 2006 VA treatment record reflects the Veteran's one month history of right side pain, worse with drinking caffeine.  He denied injury, hematuria, or foul smelling or cloudy urine, though he did indicate that his urine had been a "little brown."  August 2006 VA treatment records reflect additional complaints of flank pain, and an August 2006 CT scan of the abdomen/pelvis, performed to determine whether the Veteran had kidney stones, revealed multiple small liver cysts.  August 2008 VA treatment records indicate that CT scans revealed multiple liver lesions which were determined to be benign cysts.  A March 2009 VA CT scan revealed lesions of the liver which were likely benign.  However, it is worth pointing out that the liver cysts were not detected for multiple decades after the Veteran separated from service.

After review of the evidence, the Board finds service connection is not warranted for a liver disorder because the probative evidence does not suggest that a liver disorder onset in service or is in any way causally related to the Veteran's military service.  

Initially, the Board notes that the probative evidence does not suggest that a liver disorder onset in service.  The Veteran's service medical records reflect no histories or findings suggestive of a liver disorder, and the first evidence indicative of a gastrointestinal disorder did not appear for more than 35 years after separation.  Maxson, supra.  Additionally, although competent to do so, the Veteran has not reported the existence of symptoms suggestive of a liver disorder either during or since service; and, to the extent his hearing testimony can be interpreted as such, the Board finds it is less credible, and thus less probative, than the countervailing evidence, particularly the negative histories and normal findings provided in February, May, and June 1971.  

Furthermore, the record does not contain any competent evidence linking a diagnosed liver disorder to service.  The Board acknowledges the Veteran's assertion that his liver disorder is secondary to in-service herbicide and radiation exposure, and is aware that VA does presume service connection for certain diseases based on herbicide and/or radiation exposure.  See 38 C.F.R. §§ 3.307, 3.309, 3.311.  However, even assuming the Veteran were exposed to herbicides or radiation, benign liver cysts are not a condition for which service connection is presumed based on said exposure, and the record is absent any competent evidence suggesting a link between the liver cysts and any in-service exposure.  

Additionally, to the extent that the Veteran believes that his PTSD medication caused his liver cysts to form, he lacks the medical training and expertise to provide a complex medical opinion, such as determining the etiology of liver cysts.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus between his liver cysts and medication.  Moreover, the medical evidence of record does not even suggest such a link is likely. 

Thus, in the absence of competent evidence linking a liver disorder to service, to include the reported exposures and the absence of evidence of an in-service onset, the Board finds service connection for a liver disorder is not warranted.  

Gastrointestinal Disorder

The service treatment records reflect no findings or histories indicative of a gastrointestinal disorder, and the December 1970 separation examination reflects normal clinical findings for all systems.  

A February 1971 VA examination record reflects "no history as to gastrointestinal disorder" and no abnormal findings for the digestive system.  A May 1971 VA hospitalization record reflects the Veteran's negative history of gastrointestinal symptoms.  Examination revealed no gastrointestinal abnormality.  A June 1971 VA hospitalization records reflects the Veteran's negative history as to gastrointestinal symptoms, including food intolerance, melena, and abdominal pain.  Examination also found no gastrointestinal abnormality.  

A December 2001 VA treatment record reflects the Veteran's history of persistent cough which was worse at night when lying supine.  He denied hemoptysis or vomiting.  After examination, the Veteran was assessed with chronic obstructive pulmonary disorder, tobacco disorder, and "consider esophageal reflux."  A September 2002 VA treatment record reflects the Veteran's history of "GERD in past."  A January 2003 VA treatment record reflects a history and diagnosis of GERD.  An April 2004 VA treatment record indicates that an esophagogastroduodenoscopy (EGD) was done in response to guiac positive stools.  The results revealed mild antral gastritis.  A July 2005 VA treatment record reflects a diagnosis of GERD.  Subsequent VA treatment records reflect diagnoses of GERD.  

After review of the evidence, the Board finds service connection is not warranted for a gastrointestinal disorder because the probative evidence does not suggest that a gastrointestinal disorder onset in service or is causally related to service.  Initially, the Board notes that the probative evidence does not suggest that a gastrointestinal disorder onset in service.  The service medical records reflect no histories or findings suggestive of a gastrointestinal disorder, and the first evidence indicative of a gastrointestinal disorder dates more than 30 years after separation from service.  Maxson, supra.  Additionally, although competent to do so, the Veteran has not reported the existence of symptoms suggestive of a gastrointestinal disorder during service or in the years following service, and to the extent his hearing testimony can be interpreted as such, the Board finds it is less credible, and thus less probative, than the countervailing evidence, particularly the negative histories in February, May, and June 1971.  

Furthermore, the record does not contain any competent evidence linking a diagnosed gastrointestinal disorder to either the Veteran's time in service or to a service-connected disability.  The Board acknowledges the Veteran's assertion that his gastrointestinal disorder is secondary to service, to include reported in-service herbicide and radiation exposure and is aware that VA presumes service connection for certain diseases based on herbicide or radiation exposure.  However, even assuming that the Veteran were exposed to herbicides or radiation, he is not diagnosed with a condition for which service connection is presumed based on said exposure, and the record is absent any competent evidence suggesting a link between a diagnosed gastrointestinal disorder and any in-service exposure.  The Board notes that the Veteran has reported that the medical professional who conducted the Agent Orange Registry determined that such a link exists and noted it in his report.  This history is contradicted by review of the Agent Orange Registry report, however, and the Board finds the Veteran's history is not credible.  

Thus, in the absence of competent evidence linking a gastrointestinal disorder to service, to include the reported exposures and the absence of evidence of an in-service onset or a connection to a service-connected disability, the Board finds service connection for a gastrointestinal disorder is not warranted.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's PTSD is presently evaluated as 70 percent disabling under the General Rating Formula for Mental Disorders (Formula).  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this Diagnostic Code, a 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

At his hearing, the Veteran asserted that he felt a higher rating was warranted for his PTSD.  He stated that he scarred his family and his wife, he had problems sleeping, and he experienced paranoia.  However, both the Veteran and his wife (who was at the hearing) denied that the Veteran had ever become violent, although he had reportedly been confrontational at times.

Other statements and treatment records have been submitted, documenting the Veteran's endorsement of symptoms including sleep impairment, nightmares, flashbacks, depression, short-term memory impairment, concentration impairment, paranoia, episodes of anger, irritability, periods of disorientation, panic attacks and social isolation.  At his February 2011 hearing, the Veteran also reported some thoughts of suicide.  The evidence documents that the Veteran is currently married, and his spouse did accompany him to his hearing.  

VA treatment records, which date to January 2010, reflect findings that the Veteran was oriented to at least time, place, and person; that he was alert; that he was neatly dressed or well-groomed; and that he denied thoughts of harming himself or others (i.e. suicidal or homicidal ideation).  Additionally, a January 2008 VA treatment record indicates that the Veteran's speech was normal and coherent and his affect was appropriate.  A global assessment of functioning (GAF) score of 50 was assigned.  

Of particular importance in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

A rating between 41 and 50 is assigned when an individual presents either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Thus, the GAF score the Veteran was assigned was indicative of serious symptoms.  However, a rating between 51 and 60 is assigned when an individual presents either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  As such, the Veteran's GAF score was on the milder end of the serious symptoms.

At a May 2009 VA TBI examination, the Veteran again reported experiencing nightmares, paranoia, malaise, mood swings, irritability, anxiety, depression, and short-term memory impairment.  He reported that his attention span was good, though his concentration was poor, and he contended that he had poor executive function as he got disoriented and lost at times.  Nevertheless, the Veteran's speech was good, and the examiner noted that he had a "very distinct feeling that [the Veteran] was making very poor effort to answer the questions" and that the Veteran was "trying to impress me with what he did not know and how bad his memory was."  The examiner added that he would have the Veteran repeat the questions several times in order for the Veteran to comprehend what he, the examiner, was talking about; that the Veteran "seemed to make no effort to recall any words or do any type of spelling words backwards or subtracting serial 7s;" and that the Veteran just would not try.  The examiner believed the Veteran's memory was only mildly impaired.  The examiner added that the Veteran's judgment was definitely poor, but found that his social interaction was good.  With respect to orientation, the examiner noted that the Veteran reported getting lost.  Activities of daily living and communication skills were good.  The examiner stated that the Veteran acted appropriately.  The examiner believed memory and concentration were below normal but social interaction, orientation, communication skills, and level of consciousness were good.  

A May 2009 VA mental health examination record reflects histories of nightmares three to five times each week.  The Veteran indicated that he was married but the relationship was "not too good" because of their respective illnesses.  He indicated that he had to stop working because of pain due to his back disorder.  The examiner noted that the Veteran was neatly groomed and fully oriented.  He displayed no overt anxiety or dysphoria during the examination.  Speech was within normal limits with regard to rate and rhythm, and thought processes and associations were logical and tight with no loosening of association or confusion.  Judgment and insight were adequate, memory was grossly intact, and no delusional material was noted.  The Veteran's mood was found to be generally euthymic, and his affect was somewhat restricted.  The Veteran did not report hallucinations and denied both suicidal and homicidal ideation.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65.  The examiner opined that the Veteran's symptoms were "mild" and indicated that he saw no evidence that there would be a significant change in the Veteran's functioning over the next 6-12 months.  He added that he did not find any evidence that the PTSD symptoms precluded employment or activities of daily living or impaired social functioning, thought processing, or communication.  

A GAF score between 61 and 70 is assigned when an individual presents either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

After reviewing the record, the Board finds that a rating in excess of 70 percent is not warranted.  The records contain no findings of total social or occupational impairment, the assigned GAF scores indicate findings of considerably less than total impairment, and the reported symptoms do not approximate the disability picture created by the 100 percent rating.  See Carpenter (Eugene) v. Brown, 8 Vet. App. 240 (1995).  There is no medical evidence of impairment in thought process or communication, delusion or hallucination, total isolation, periods of violence, inability to perform activities of daily living, loss of contact of reality, or inability to obtain or maintain employment due to PTSD.  Additionally, although the Veteran has occasionally reported suicidal thoughts, he indicated that these thoughts only occur "sometimes" and based on his generally consistent denial of suicidal ideation in most treatment records and the absence of evidence of intent or plan, the Board finds the evidence does not suggest the existence of persistent suicidal ideation or risk of harm to self or others.  Furthermore, although the evidence suggests social impairment, the Veteran has been able to maintain relationships with his wife family.  The Board acknowledges that the Veteran has reported disorientation and short-term memory loss.  These histories are contradicted by medical findings, however, which consistently reflect findings of orientation to at least time, place, and person, and which reveal findings of at most mild impairment of memory, and the Board finds the medical findings are more credible and thus more probative, particularly in light of the May 2009 VA TBI examiner's suggestion that the Veteran appeared to be trying to make his memory seem bad.  Furthermore, even if the Board were to find the histories credible, the evidence (namely the treatment and examination records) suggest that the disorientation and memory impairment are not consistent symptoms resulting in chronic impairment; rather, they occur only intermittently.   

In this case, after review of the evidence - including the evidence outlined above, the Board finds the Veteran's disability picture does not approximate total social and occupational impairment.  Thus, a total schedular rating is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, as the discussion above reflects, the Veteran's PTSD is manifested by impairment in functioning but those impairments are contemplated by the applicable rating criteria, and a higher rating is available for more severe symptomatology.  Thus, the schedular rating criteria adequately contemplates the Veteran's PTSD related symptoms, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With regard to the applications to reopen the claims of service connection for a pulmonary disorder, psychiatric disorder, rheumatoid arthritis, and osteoarthritis and the claims of service connection for a liver disorder, a kidney disorder, hypertension, a skin disorder, and a gastrointestinal disorder, the RO provided the appellant pre-adjudication notice by letter dated in January 2007.  

With regard to the claims of service connection for erectile dysfunction, a prostate disorder, insomnia, and cataracts, substantially compliant notice was sent in a March 2008 letter, and the claims were readjudicated in a September 2008 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

With regard to the claims of service connection for sleep apnea and TBI, the application to reopen and the underlying claim of service connection for a lumbar spine disorder, and the claim of increased rating, the RO provided the Veteran pre-adjudication notice by letters dated in October 2008 and April 2009.  

It is noted that the Veteran has not alleged that he has in any way been prejudiced by any failure of VA in its duties to notify and assist him.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Moreover, to the extent that any notice errors were made, the Board concludes that any such violations could be no more than harmless error, as the Veteran has submitted numerous arguments about the issues on appeal and has testified before the Board.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Thus, adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have the Veteran's service treatment records, service personnel records, and Social Security Administration (SSA) disability records. 
Additionally, VA has afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and he has not contended otherwise.  

The Board acknowledges that the Veteran reported receiving Vet Center treatment at a VA examination.  He has never submitted a release for these records or indicated that they are outstanding, however, and he subsequently denied any non-VA treatment at his Board hearing.  Based on the Veteran's failure to act, the ambiguity as to whether there are any outstanding Vet Center records, and the extensive evidence of record pertaining to the Veteran's psychiatric treatment, the Board finds no prejudice results from deciding the claim at this time.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  

VA also afforded the Veteran examinations to determine the nature and severity of his PTSD and nature and likely etiology of the reported lumbar spine disorder and TBI.  These examinations were fully adequate, and the Veteran has not alleged otherwise.

The Board acknowledges that VA examinations were not conducted for the other claims of service connection.  None is required, however, as the evidence does not suggest that the Veteran has a disorder manifested by insomnia or cataracts, establish that the Veteran experienced an event, injury, or disease in service related to any of the claimed conditions, or indicate that any of the claimed conditions even may be related to service or a service-connected disability, to include through a probative history of continuity of symptomatology.  38 C.F.R. § 3.159(c)(4).  

The Board further acknowledges that the Veteran reported a "new" history of suicidal ideation at his Board hearing, which suggests a possible worsening of his PTSD.  The Board finds a new examination is not needed, however, because the evidence of record is adequate to determine whether the Veteran's PTSD results in total impairment.  That is the record already includes copious medical findings indicative of the nature and severity of the PTSD and the Veteran is competent to report his symptoms.  Furthermore, the Board notes that the reported suicidal ideation is a "new" symptom with respect to the appellate period - treatment records dating prior to the appellate period reflect some histories of suicidal ideation - which suggests that the existence of suicidal ideation is not suggestive of a worsening per se.  

The Board also notes that the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that many of the conditions for which he seeks service connection are connected to service.  As such, his conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion for the issue that no examination was provided for.   See Waters, 601 F.3d 1274.

As described, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

The application to reopen the claim of service connection for a pulmonary disorder is denied.

The application to reopen the claim of service connection for an acquired psychiatric disorder other than PTSD is denied.

The application to reopen the claim of service connection for rheumatoid arthritis is denied.

The application to reopen the claim of service connection for osteoarthritis is denied.

The application to reopen the claim of service connection for a lumbar spine disorder is granted.

Service connection for a lumbar spine disorder is denied.

Service connection for insomnia is denied.  

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.

Service connection for cataracts is denied.  
 
Service connection for a kidney condition is denied.  

Service connection for a prostate disorder is denied.

Service connection for erectile dysfunction is denied.

Service connection for a skin disorder is denied.

Service connection for a TBI is denied.

Service connection for a liver disorder is denied.  

Service connection for a gastrointestinal disorder is denied.

A rating greater than 70 percent for PTSD is denied.


____________________________________________
M. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


